Citation Nr: 1625266	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's son



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1967 to August 1971.  He died in March 2010 and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant's son holds a durable power of attorney.  In November 2015, the appellant's son participated in the videoconference Board hearing conducted at the RO by the undersigned Veterans Law Judge.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDINGS OF FACT

1. The Veteran died in March 2010; the immediate cause of death was metastatic squamous cell carcinoma (SCC) of the head and neck and the contributing cause was tobacco use.
 
2. The Veteran was exposed to Agent Orange during his active service in Vietnam. 

3. At the time of his death the Veteran was service connected for: PTSD, diabetes mellitus, coronary artery disease, hypertension, peripheral neuropathy of the extremities, and erectile dysfunction.  

4. The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, nor that the cause of death is otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See June 2010 VCAA correspondence, Board Hearing transcript and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor her representative, has alleged prejudice with regard to the notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and identified post-service VA and private treatment records.  It appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims folder.  Neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

Next, a VA opinion was obtained in May 2015, however the examiner did not address whether the Veteran's squamous cell carcinoma (SCC) was due to his Agent Orange exposure in Vietnam.  To cure the deficiencies, an opinion from the Veterans Health Administration (VHA) was obtained in April 2016.  Although the appellant's representative in a May 2016 brief contended that the VHA examiner did not address the etiology of the Veteran's SCC, which lead to his death, the Board finds that indeed the VHA examiner provided an etiology opinion regarding a nexus between the Veteran's SCC and service, as well as addressed whether the SCC was caused or aggravated by a service-connected disability.   

The April 2016 VHA opinion is more than adequate.  The VHA examiner considered all of the pertinent evidence of record, to include the Veteran's service treatment records, post-service medical records, lay statements and history, and provided a detailed rationale for his opinion that a disability incurred in or aggravated by active service was not the principal or contributory cause of death.  He also addressed whether the Veteran's service-connected disabilities to include posttraumatic stress disorder (PTSD), diabetes mellitus, coronary artery disease, hypertension, and peripheral neuropathy of the lower extremities contributed significantly or materially to his cause of death.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

The Board acknowledges that the VHA examiner did not specifically address whether the Veteran's service-connected peripheral neuropathy of the upper extremities or his service-connected erectile dysfunction contributed significantly or materially to his cause of death.  However, neither the lay nor medical evidence shows such an association.  Further development to obtain an opinion on these matters is not warranted.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Legal Criteria

In a claim where service connection is established for a disability prior to the death of the veteran, the initial inquiry is to determine whether the service-connected disability was either the principal or contributory cause of the veteran's death.  See 38 C.F.R. § 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to, the result of, or otherwise aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b).  

Analysis

The Veteran died in March 2010.  His death certificate shows that the cause of death was due to metastatic SCC of the head and neck.  The contributing condition was tobacco use.  During his lifetime the Veteran was service connected for the following disabilities: PTSD, diabetes mellitus, coronary artery disease, hypertension, peripheral neuropathy of the extremities, and erectile dysfunction.  

The factual and legal questions presented are: a.) whether service connection is warranted for SCC, which was identified on the death certificate as having caused the Veteran's death and b.) whether the service-connected PTSD, diabetes mellitus, coronary artery disease, hypertension, and peripheral neuropathy contributed substantially or materially to the cause of the Veteran's death.  38 C.F.R. § 3.312(c).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The appellant should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the appellant. 

Personnel records show that the Veteran had service in Vietnam.  See, e.g., service personnel records dated in July 1969.  Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309(e).  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases do not include SCC.  Notwithstanding the provisions of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. 
§ 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The appellant contends that the Veteran's SCC was caused by his Agent Orange exposure during service.  See, e.g., September 2010 notice of disagreement.  

Neither service treatment records nor service dental records show treatment or document complaints, symptoms or findings of SCC.  The Veteran was first diagnosed with SCC in 2008, which is many years after he was separated from service in 1971.  Private medical records show that in October 2008 he underwent a SCC resection of the maxilla and right radical neck dissection.  In June 2009 the disease was recurrent in his left neck and he underwent a left radical neck dissection.  In February 2010 the records show that the Veteran had recurrent head and neck cancer and was on chemotherapy.  

In February 2016, the Board requested that a VHA opinion be rendered by an oncologist regarding the Veteran's cause of death.  A VHA opinion was obtained in April 2016.  The examiner found that it is not at least as likely as not (a 50 percent probability or greater) that the Veteran's SCC had its onset during service or within one year of discharge from service as the Veteran was diagnosed with SCC of the right maxillary alveolar ridge in 2008 and was discharged from service in 1971.  The examiner opined that SCC was not etiologically related to the Veteran's active service as Agent Orange is not recognized as an etiologic factor for the head and neck cancer.  

The examiner further determined that it was not at least as likely as not that the Veteran's SCC was caused or aggravated by a service-connected disability, to include primarily coronary artery disease and PTSD.  He also opined that that it was not at least as likely as not that the Veteran's service-connected PTSD, diabetes mellitus, peripheral neuropathy nor his service-connected cardiovascular disabilities, to include coronary artery disease and hypertension, contributed significantly or materially to his cause of death as the Veteran's death was related to progressive SCC of the head and neck area.  The VHA examiner explained that the cancer progressed in spite of aggressive surgical, radiation and chemotherapy treatment, and his service-connected disabilities did not interfere with him getting the appropriate treatment.  

In providing the above opinions, particularly regarding whether a service-connected disability caused or aggravated the Veteran's SCC and contributed significantly or materially to cause the Veteran's death, the VHA examiner found it significant that the Veteran was diagnosed with SCC of the right maxillary alveolar ridge in September 2008 and underwent a right hemi-maxillectomy with right radical neck dissection and PEG tube placement in October 2008.  He noted that most of the nodes were positive for metastatic disease and the Veteran was treated with postop radiation therapy in conjunction with Taxotere and cis-platinum.  He completed the treatment in January 2009 and developed biopsy-proven disease recurrence of the left neck and underwent a left radical neck dissection in June 2009.  The VHA examiner explained that the Veteran had disease recurrence and was not a candidate for additional surgery or radiation and was treated with Erbitux chemotherapy, however SCC of the head and neck progressed and the Veteran died in March 2010.  

The VHA opinion is consistent with the May 2015 VA opinion where the examiner opined that it is less likely than not that the Veteran's service connected disabilities contributed to his death as the cause of his death was metastatic SCC of the head and neck, which was not service connected during his life time.  It is also noteworthy that private medical records in August 2009 show that the Veteran's coronary artery disease was not associated with his SCC.

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The VHA opinion is significantly probative as it was based on medical principles and applied to the facts of the case.  The VHA examiner considered whether the Veteran's SCC was due to his AO exposure in service or was secondary to a service-connected disability.  He also discussed whether a service-connected disability contributed significantly or materially to the Veteran's death by hastening it or rendering him less capable of resisting the conditions that caused his death.  This opinion is uncontroverted and consistent with the other competent evidence of record.  It is the appellant's general evidentiary burden to establish all elements of a claim, including an association or link or nexus to event, injury, or disease in service under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).

To the extent that that the Veteran's cause of death has been associated with tobacco use, in this regard, for claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active service.  38 U.S.C.A. § 1103; C.F.R. § 3.300.  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the appellant's lay statements and acknowledges that she is competent to give evidence about what she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However her statements that the Veteran's SCC was related to Agent Orange exposure during service or a service-connected disability are outweighed by the VHA opinion of record as it reflected the VHA examiners' specialized knowledge, training, and experience as to the cause of the Veteran's death.  These matters are complex medical issues beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  They require specialized training for a determination as to causation, and are therefore not susceptible of lay opinion.  In this regard, medical professionals have greater skill.  As the appellant is not competent on these matters, the issue of whether she is credible is not reached.  

In view of the foregoing discussion, the Board concludes that the weight of the probative evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The Veteran's service-connected disabilities have not been shown to be causally related to his death or to have contributed materially or substantially to the cause of death.  Moreover, his primary cause of death due to SCC is unrelated to his military service.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(The Order follows on the next page.)



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


